       Case 1:19-cv-01062-EPG Document 31 Filed 01/04/21 Page 1 of 3


 1
     John Metsker, Esq. SBN 268977
 2   THE METSKER LAW FIRM
     P.O. Box 590881
 3   San Francisco, CA 94159
 4   Phone: 866-342-6180
     Fax: 415-500-4081
 5   jmetsker@metskerlaw.com
     Attorney for Plaintiff
 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
      JAMES BRADLEY KIRTLEY,                          No. 1:19-cv-01062-EPG
11
                         Plaintiff,
12                                                    STIPULATION AND ORDER FOR THE
      v.                                              AWARD OF ATTORNEY FEES PURSUANT
13                                                    TO THE EQUAL ACCESS TO JUSTICE ACT,
      ANDREW SAUL,                                    28 U.S.C. § 2412(d) AND COSTS PURSUANT
14    Commissioner of Social Security,                TO 28 U.S.C. § 1920
15                       Defendant.
16

17          IT IS HEREBY STIPULATED by and between the parties through their undersigned

18   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees under the

19   Equal Access to Justice Act (EAJA) in the amount of TEN THOUSAND DOLLARS
     ($10,000.00) and costs under 28 U.S.C. § 1920 in the amount of FOUR HUNDRED DOLLARS
20
     ($400.00). These amounts represent compensation for all legal services rendered and costs
21
     incurred on behalf of Plaintiff, to date, by counsel in connection with this civil action, in
22
     accordance with 28 U.S.C. §§ 2412(d) and 1920.
23
            After the Court issues an order for EAJA fees and expenses to Plaintiff, the government
24
     will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to Plaintiff's
25
     attorney. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), the ability to honor the assignment
26   will depend on whether the fees, expenses are subject to any offset allowed under the United
27   States Department of the Treasury’s Offset Program. After the order for EAJA fees and expenses
28
       Case 1:19-cv-01062-EPG Document 31 Filed 01/04/21 Page 2 of 3


 1   is entered, the government will determine whether they are subject to any offset.

 2          Fees and expenses shall be made payable to Plaintiff, but if the Department of the

 3   Treasury determines that Plaintiff does not owe a federal debt, then the government shall cause

 4   the payment of fees to be made directly to the Metsker Law Firm, pursuant to the assignment
     executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel.
 5
            This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
 6
     attorney fees and expenses, and does not constitute an admission of liability on the part of
 7
     Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release
 8
     from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to
 9
     EAJA attorney fees and expenses in connection with this action.
10
            This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
11   Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
12   Respectfully submitted,
13

14   Dated: December 23, 2020              /s/ John David Metsker
                                                   John David Metsker
15                                                 Attorney for Plaintiff

16                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
17

18                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
19                                                 Social Security Administration
20   Dated: December 23, 2020              /s/ Carol S. Clark*
                                                  CAROL S. CLARK
21
                                                  *As authorized via email on
22                                                December 23, 2020
                                                  Special Assistant United States Attorney
23                                                Attorneys for Defendant
24

25

26
27

28


                                                       2
       Case 1:19-cv-01062-EPG Document 31 Filed 01/04/21 Page 3 of 3


 1                                               ORDER

 2          Based upon the parties’ Stipulation for the Award and Payment of Attorney Fees and

 3   Expenses Pursuant to the Equal Access to Justice Act (ECF No. 30), IT IS ORDERED that fees in

 4   the amount of ten thousand dollars ($10,000.00) and costs in the amount of four hundred dollars

 5   ($400.00) as authorized by 28 U.S.C. sections 1920 and 2412 be awarded subject to the terms of
     the Stipulation.
 6

 7
     IT IS SO ORDERED.
 8

 9      Dated:     January 3, 2021                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                    3
